DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to claims filed on 8/5/2020.
Claims 1-20 are cancelled. Claims 21-65 have been added. Claims 21-65 have been examined and are rejected. 


Priority
This application is a continuation of application 14/169,851, which is a continuation of application 12/190,581 now patent 8,683,068, and claims priority to provisional application 60/955,387 filed 8/13/2007.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 21-27, 36-42, & 51-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baron et al. (US 2008/0229215 A1) in view of Conrad (US 2006/0212442 A1).
With regard to Claim 21, Baron teaches:
An apparatus comprising a data server configured to at least: 
receive criteria for content elements from a user device; (a user inputs and submits search terms for adding multimedia content to a playlist [Baron: 0076; Fig. 14]);
perform a query of one or more content sources according to the criteria; (a handler recognizes and parameterizes the content search, and a search manager searches through local systems and remote content sites [Baron: 0076; Fig. 14]);
receive a result set from the one or more content sources in response to the query, the result set including content elements; (a search results collector which retrieves and processes results from various sources, including data including but not limited to thumbnails, tags, descriptions, metadata, etc. [Baron: 0076; Fig. 14]);
transmit the result set including the content elements to the user device, whereby the user device displays a visual element corresponding to each of the content elements, such that the content elements of the result set are displayed across a screen of the user device and the 
receive from the user device an indication of a user interaction with a visual element; generate a second result set including content elements, wherein the content elements of the second result set are potentially different from the content elements in the result set and potentially in an order different from the order of the content elements in the result set; (providing multiple controls that enable a user to search and add content to the session playlist, add or remove content from the session playlist, modify or reorder the playlist, or move top client to playlist [Baron: 0047; 0050]. Examiner notes that manipulation of the playlist results in a modified playlist which is analogous to the claimed second result set);
and transmit the second result set to the user device, whereby the user device displays a visual element corresponding to each of the content elements of the second result set, such that at least one visual element is displayed across a screen of at least one user device and at least one user is able to interact with the at least one visual element representing a content element, when the at least one visual element is in view; (enabling the transfer of search results to the playlist, wherein the playlist renders a representation of the one or more added content items which may be interacted with by the user to play the content, remove the content, rate the content, etc. [Baron: 0077-78; 0080-81; 0108; Figs. 14-15 & 24]);

However, Baron does not explicitly teach that the visual element corresponding to each of the content elements are displayed scrolling or sliding across a screen of the user device.
	

the visual element corresponding to each of the content elements are displayed scrolling or sliding across a screen of the user device; (a content server provides songs and corresponding graphic elements to a user device in a data stream, wherein the received graphic elements are scrolled to the left across the playlist panel [Conrad: 0048]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Baron in view of Conrad in order to scroll or slide the visual elements across the screen of the user device of Baron. 
One of ordinary skill in the art would have been motivated to combine Baron with Conrad as doing so would provide an animated visual cue to the user for indicating the transition of currently playing content. 

With regard to Claim 22, Baron-Conrad teaches:
The apparatus of claim 21, wherein the second result set transmitted to the user device is provided to at least one second user device, the second user device then displaying the content elements of the second result set scrolling or sliding across the screen of the second user device, in the same order as the content elements are arranged on the user device; (the shared synchronous social playback area allows content to be played in real-time synchronously for all the users which is achieved by synchronizing data between clients so that a change on one client gets pushed out to all of the other clients [Baron: 0045-47; 0120; Fig. 4]).

With regard to Claim 23, Baron-Conrad teaches:
The apparatus of claim 21, wherein the second result set is based on aggregation of user interactions, whereby a left to right or top to bottom order of the content elements 

With regard to Claim 24, Baron-Conrad teaches:
The apparatus of claim 21, wherein the user device is one of a plurality of user devices, and the data server configured to provide the result set includes the data server configured to provide the result set to the plurality of user devices simultaneously for presentation of the visual elements that scroll or slide across respective screens of the plurality of user devices, and wherein the data server configured to generate the second result set includes the data server configured to adjust the result set provided to the plurality of user devices simultaneously, including the visual elements that scroll or slide across the respective screens of the plurality of user devices, in response to and based on the indication and thereby the user interaction; (a plurality of users with permissions for playlist management such as add, remove, or re-order playlist [Baron: 0057-58], wherein the playlist is synchronized between each client [Baron: 0045-47; 0120; Fig. 4], and the order of content in the playlist is displayed in a top to bottom list that is synchronized on each client device [Baron: 0107; Fig. 24]. Conrad teaches scrolling content to the left across the playlist panel [Conrad: 0048]).

With regard to Claim 25, Baron-Conrad teaches:
The apparatus of claim 21, wherein the user interaction includes an indication of a vote for or against a content element, and wherein the data server configured to generate the second 

With regard to Claim 26, Baron-Conrad teaches:
The apparatus of claim 21, wherein the data server configured to generate the second result set includes the data server configured to at least: perform a second query of the one or more content sources according to the user interaction; receive the second result set from the one or more content sources in response to the second query, the second result set including second content elements of at least one of images or text; (providing multiple controls that enable a user to search and add content to the session playlist, add or remove content from the session playlist, modify or reorder the playlist, or move top client to playlist [Baron: 0047; 0050], wherein in response to a user searching for content to add, a search manager searches through local systems and remote content sites for results [Baron: 0076; Fig. 14], wherein the results of the search are presented to the user along with thumbnails for each content item [Baron: 0077-78; 0080; Figs. 14-15], and wherein the multimedia content is one or more of graphical images, videos, slideshows, and audio content [Baron: 0039]).

With regard to Claim 27, Baron-Conrad teaches:
The apparatus of claim 21, wherein the data server configured to receive the indication of the user interaction includes the data server configured to receive an indication of user-selection of the visual element that is for a search result of the search results, and wherein the data server is further configured to send content elements for the search result to the user device, in response to the indication of the user-selection of the visual element; (presenting the 

  With regard to Claims 36-42 & 51-57, they appear substantially similar to the limitations recited by claims 21-27 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 36-42 & 51-57 are rejected for the same reasons as set forth in claims 21-27.


Claims 28-31, 43-46, & 58-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baron et al. (US 2008/0229215 A1) in view of Conrad (US 2006/0212442 A1) as applied to claims 21, 36, & 51 above, and further in view of Goodrich et al. (US 2007/0043770 A1).
With regard to Claim 28, Baron-Conrad teaches:
The apparatus of claim 21, wherein the criteria includes multimedia criteria, performing the query includes performing the query for multimedia content items that match the multimedia criteria, and the result set include the visual elements that depict the multimedia content items, wherein the data server configured to receive the indication of the user interaction includes the data server configured to receive an indication of user-selection of a visual element that depicts a content item of the multimedia content items, and wherein the data server configured to generate the second result set includes the data server configured to adjust at least one of the multimedia content items or the visual elements that depict the multimedia content items; (providing controls that enable a user to search and add content to the session playlist, [Baron: 0047; 0050], wherein in response to a user searching for content to add, a search manager 

However, Baron-Conrad does not teach using real estate criteria to search for homes for sale. 
	
In a similar field of endeavor involving a system for returning a list of content that matches user search parameters, Goodrich discloses:
using real estate criteria to search for homes for sale; (a potential buyer fills out a profile describing the features of a property that would be of interest, wherein a list of properties which features substantially match the features desired by the buyer is obtained and notification of which is presented to the buyer [Goodrich: 0030-34; Fig. 3H], and wherein the buyer may open a specific property and indicate a desire to find more homes like the specific property by clicking a hyperlink which causes additional homes to be presented to the buyer [Goodrich: 0038-40]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Baron-Conrad in view of Goodrich in order to use real estate criteria to search for homes for sale in the system of Baron-Conrad. 
One of ordinary skill in the art would have been motivated to combine Baron-Conrad with Goodrich as doing so would allow for additional types of content to be indexed and presented to searching users.

With regard to Claim 29, Baron-Conrad-Goodrich teaches:


With regard to Claim 30, Baron-Conrad-Goodrich teaches:
The apparatus of claim 28, wherein the data server configured to generate the second result set includes the data server configured to at least: perform a second query for homes for sale that match a real estate criterion of the home; receive the second result set in response to the second query, the second result set including second visual elements that depict the homes for sale that match the real estate criterion; and adjust the result set provided to the user device to include the second result set, including the second visual elements that scroll or slide across the screen of the user device; (providing multiple controls that enable a user to search and add content to the session playlist, add or remove content from the session playlist, modify or reorder the playlist, or move top client to playlist [Baron: 0047; 0050], wherein in response to a user searching for content to add, a search manager searches through local systems and remote content sites for results [Baron: 0076; Fig. 14], wherein the results of the search are presented to the user along with thumbnails for each content item [Baron: 0077-78; 0080; Figs. 14-15], and wherein the multimedia content is one or more of graphical images, videos, slideshows, and audio content [Baron: 0039]. Conrad teaches scrolling content to the left across the playlist panel [Conrad: 0048]. Goodrich teaches that real estate criteria may be used to search for homes for sale [Goodrich: 0030-34; Fig. 3H]).

With regard to Claim 31, Baron-Conrad-Goodrich teaches:
The apparatus of claim 28, wherein the data server is further configured to send real estate information for the home to the user device, in response to the indication of the user-selection of an image of the home; (in response to adding the search result to the playlist, the content item is transmitted to the user device for playback in the order indicated by the playlist [Baron: 0061]. Goodrich teaches that a buyer may a Web page showing a specific property [Goodrich: 0038-40]).

With regard to Claims 43-46 & 58-61, they appear substantially similar to the limitations recited by claims 28-31 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 43-46 & 58-61 are rejected for the same reasons as set forth in claims 28-31.


Claims 32-35, 47-50, & 62-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baron et al. (US 2008/0229215 A1) in view of Conrad (US 2006/0212442 A1) as applied to claims 21, 36, & 51 above, and further in view of De Marcken (US 2008/0167906 A1).
With regard to Claim 32, Baron-Conrad teaches:
The apparatus of claim 21, wherein the criteria includes multimedia criteria, performing the query includes performing the query for multimedia content items that match the multimedia criteria, and the result set include the visual elements that depict the multimedia content items, wherein the data server configured to receive the indication of the user interaction includes the data server configured to receive an indication of user-selection of a visual element that depicts a content item of the multimedia content items, and wherein the data server configured to generate the second result set includes the data server configured to adjust at least one of the multimedia content items or the visual elements that depict the multimedia content items; (providing controls that enable a user to search and add content to the session playlist, [Baron: 0047; 0050], wherein in response to a user searching for content to add, a search manager searches through local systems and remote content sites for results [Baron: 0076; Fig. 14], wherein the results of the search are presented to the user along with thumbnails for each content item [Baron: 0077-78; 0080; Figs. 14-15], and wherein a user may select the content item to add the search result to the playlist [Baron: 0061]).

However, Baron-Conrad does not teach using travel criteria to search for travel deals. 

In a similar field of endeavor involving a system for returning a list of content that matches user search parameters, De Marcken discloses:
using travel criteria to search for travel deals; (receive a travel query specifying a range parameters of a desired trip for a user, use the query to search the cache database; select from a set of travel options satisfying the travel query, and presenting the results to the user, wherein in response to the user making a request for more detailed information accessing one or more pricing-solutions with features matching the summary and returning those pricing solutions to the user [De Marcken: 0007; 0154-59; Fig. 12]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Baron-Conrad in view of De Marcken in order to use travel criteria to search for travel deals in the system of Baron-Conrad. 
One of ordinary skill in the art would have been motivated to combine Baron-Conrad with De Marcken as doing so would allow for additional types of content to be indexed and presented to searching users.

With regard to Claim 33, Baron-Conrad-De Marcken teaches:
The apparatus of claim 32, wherein the user-selection indicates a vote for or against the travel deal, and the data server configured to generate the second result set includes the data server configured to adjust the result set based on the vote; (presenting a rating system where the content in playback in the current session may be rated by participants, wherein the ratings from each user may be displayed in the viewers list [Baron: 0081; 0068]. Conrad teaches using a thumbs up/thumbs down to tune user stations [Conrad: 0041; 0071]. De Marcken teaches that the content may be travel deals [De Marcken: 0007; 0154-59; Fig. 12]).

With regard to Claim 34, Baron-Conrad-De Marcken teaches:
The apparatus of claim 32, wherein the data server configured to generate the second result set includes the data server configured to at least: perform a second query for travel deals that match a travel criterion of the travel deal; receive the second result set in response to the second query, the second result set including second visual elements that depict the travel deals that match the travel criterion; and adjust the result set provided to the user device to include the second result set, including the second visual elements that scroll or slide across the screen of the user device; (providing multiple controls that enable a user to search and add content to the session playlist, add or remove content from the session playlist, modify or reorder the playlist, or move top client to playlist [Baron: 0047; 0050], wherein in response to a user searching for content to add, a search manager searches through local systems and remote content sites for results [Baron: 0076; Fig. 14], wherein the results of the search are presented to the user along with thumbnails for each content item [Baron: 0077-78; 0080; Figs. 14-15], and wherein the multimedia content is one or more of graphical images, videos, slideshows, and audio content [Baron: 0039]. Conrad teaches scrolling content to the left across the playlist panel [Conrad: 0048]. De Marcken teaches that travel criteria may be used to search for travel deals [De Marcken: 0007; 0154-59; Fig. 12]).

With regard to Claim 35, Baron-Conrad-De Marcken teaches:
The apparatus of claim 32, wherein the data server is further configured to send information for the travel deal to the user device, in response to the indication of the user- selection of an image associated with the travel deal; (in response to adding the search result to the playlist, the content item is transmitted to the user device for playback in the order indicated by the playlist [Baron: 0061]. De Marcken teaches in response to the user making a request for more detailed information accessing one or more pricing-solutions with features matching the summary and returning those pricing solutions to the user [De Marcken: 0007; 0154-59; Fig. 12]).

With regard to Claims 47-50 & 62-65, they appear substantially similar to the limitations recited by claims 32-35 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 47-50 & 62-65 are rejected for the same reasons as set forth in claims 32-35.


Conclusion
In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446